                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


CARL JOSEPH MCDANIEL,

                       Plaintiff,

               v.                                             Case No. 20-cv-1919-bhl

WISCONSIN DEPARTMENT OF
CORRECTIONS,

                       Defendant.


                                              ORDER


       Plaintiff Carl McDaniel is proceeding with a claim that the Wisconsin Department of

Corrections violated the Americans with Disabilities Act at the Oshkosh Correctional Institution.

Since filing the complaint in December 2020, McDaniel has filed numerous repetitive and

unnecessary documents with the Court. In response, the Court has warned McDaniel four times

that cluttering the docket with numerous, unnecessary filings creates confusion and interferes with

the ability of the Court and the parties “to secure the just, speedy, and inexpensive determination”

of the action. See Dkt. Nos. 16, 18, 22, and 28. McDaniel has ignored these warning and has now

filed his fifth “motion for judicial notice.” Dkt. No. 29.

       McDaniel’s repetitive and cumulative motions are an abuse of this Court and the judicial

process as a whole. See In re McDonald, 489 U.S. 180, 184 (1989) (“Every paper filed with [the

Court], no matter how repetitious or frivolous, requires some portion of the institution’s limited

resources. A part of the Court’s responsibility is to see that these resources are allocated in a way

that promotes the interests of justice. The continual processing of petitioner’s frivolous requests

for extraordinary writs does not promote that end.”). This Court has the inherent power to sanction
litigants who engage in harassing, frivolous, or abusive conduct. See Support Sys. Int’l v. Mack,

45 F.3d 185, 186 (7th Cir. 1995). Thus, the Court will deny his fifth motion for judicial notice and

will summarily deny and/or strike from the record any other documents filed by McDaniel that are

repetitive and unnecessary.

       IT IS ORDERED that the plaintiff’s fifth motion for judicial notice (Dkt. No. 29) is

DENIED. The Court will summarily deny and/or strike from the record any other documents filed

by McDaniel that are repetitive and unnecessary.

       Dated at Milwaukee, Wisconsin this 28th day of April, 2021.

                                                     s/ Brett H. Ludwig
                                                     BRETT H. LUDWIG
                                                     United States District Judge




                                                 2
